Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 1/27/2021 is acknowledged.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 2-5 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what metes and bounds are given to the term about. For example, will 9 micrograms be about 10 micrograms while 8.75 micrograms not?
Claim 15 recites the limitation "the secondary treatment system."  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: primary treatment subsystem in claim 1; secondary treatment subsystem of claim 1, and ballast recovery system in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingle et al. (WO 2013/187979 in IDS) in view of Sauvignet et al. (US 2009/0308815).
Regarding claim 1 Schwingle teaches a system having a primary treatment subsystem (3), a secondary treatment subsystem capable of removing biological contaminants (4), a tertiary treatment subsystem comprising, a reactor tank (6 8 10 of Fig. 1 or 210 215 220 of Fig. 2) with at least one inlet and outlet, a source of ballast material (9 240) fluidly connected to the reactor tank, a source of coagulant (7 235) fluidly connected to the reactor tank, a solids liquid separator (15 205) having an effluent outlet (16 265) and a ballasted solids outlet (24 270), a recycle conduit (10 11 275 290) connecting the ballasted solids outlet to the reactor tank, and a controller that automatically controls delivery of various flows (Figs. 1-2 and pages 7-11).
It is noted that while Schwingle teaches multiple reactor tanks in series, the last tank in the series would be the reactor tank that is fluidly connected to the sources of all the additives. 
While Schwingle teaches automating fluid flow for various streams, Schwingle fails to explicitly state providing said controller to control the flow for the recycle line. Having the controller monitor and control the fluid in the recycle stream is consistent with Schwingle and Sauvignet teaches that providing a controller specifically for the ballast recycle stream allows for varying flow of the ballast in order to control the 
It is further noted that the specific fluids being treated, reactions desired, and specific operational parameters are considered intended use. “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, all claimed structural and function limitations are capable of being performed via Schwingle/modified Schwingle. 
Regarding claims 2-5, said limitations merely recite the desired outcome of the treatment process or operational parameters. Modified Schwingle teaches controlling the ballasted recycle flow and therefore meets the claimed apparatus limitations.
Regarding claim 10, Schwingle teaches that a source of flocculant (13 245) is also fluidly connected to the reactor tank (Fig. 1 and Fig. 2).
Regarding claim 14, Schwingle teaches a ballast recovery system (20 280).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingle et al. (WO 2013/187979 in IDS) in view of Sauvignet et al. (US  as applied to claim 1 above, and further in view of Masciola et al. (US 2014/0102986).
Regarding claims 6-7, Schwingle fails to teach a sulfide metal precipitant source in fluid communication with the reactor tank. Masciola teaches that in treating similar wastewater, a sulfide metal precipitant used in conjunction with coagulants, flocculants, and a solid liquid separator is desirable as it allows for removal a specific soluble metals within the wastewater stream (Fig. 3 and [0031]-[0033]). As such, one skilled in the art would have found it obvious to provide a sulfide metal precipitant source in fluid communication with the reactor tank in order to remove metal contaminants from a wastewater stream being treated. 

Claims 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingle et al. (WO 2013/187979 in IDS) in view of Sauvignet et al. (US 2009/0308815) as applied to claims 1 and 10 above, and further in view of Yada et al. (US 2004/0217062).
Regarding claims 8-9, Schwingle fails to teach a source of a pH control agent fluidly connected to the reactor tank coupled with a controller. Yada teaches that in treating various wastewater streams, controlling the pH is critical to a precipitating unwanted contaminants that are removed via coagulant addition and solids/liquid separation (Fig. 1 and [0003]).  As such, it would have been obvious to provide a source of pH control agent fluidly connected to the reactor tank coupled to the controller in order to optimize the precipitation reaction and remove unwanted contaminants. 
Regarding claims 11 and 13, Schwingle fails to teach a source of an adsorbent fluidly connected to the reactor tank. Yada teaches that in treating various wastewater streams, an adsorbent is critical to a removing unwanted contaminants during the treatment process (Fig. 1 and [0003]).  As such, it would have been obvious to provide an adsorbent fluidly connected to the reactor tank in order to further remove unwanted contaminants.
Regarding claim 12, see claims 8-9 above. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingle et al. (WO 2013/187979 in IDS) in view of Sauvignet et al. (US 2009/0308815) as applied to claim 1 above, and further in view of Peeters (US 2015/0336826).
Regarding claim 15, Schwingle teaches that the secondary treatment system having a second reactor tank (4) configured to remove biological contaminants (page 7).  However, Schwingle fails to teach a ballast recycle system configured to recycle a portion of the ballasted solids from the second reactor tank back to the second reactor tank. Peeters teaches that in biologically treating a fluid in a reactor, the sludge/solids is removed and a portion recycled back to said reactor in order to keep the biomass at a desired level for treatment ([0002]).  As such, it would have been obvious to provide a ballast recycle system configured to remove and return the solids from the biological reactor in order to keep the biomass at the desired level. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PETER KEYWORTH/Primary Examiner, Art Unit 1777